Citation Nr: 1706378	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  13-12 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for PTSD with depression. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to March 10, 2006. 

3.  Entitlement to basic eligibility to Dependents' Educational Assistance (DEA) prior to March 10, 2006.


REPRESENTATION

Appellant represented by:	Eric Gang, Attorney-at-Law


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to August 1970. 

This matter initially came before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for PTSD with depression, and assigned an initial 50 percent disability rating, effective March 10, 2006.  

In an April 2013 rating decision, the RO granted a TDIU rating due to service-connected PTSD with depression (which remains his only service-connected disorder), increased the initial 50 percent rating for that disorder to 70 percent, and granted basic eligibility to Dependents' Educational Assistance (DEA), all effective from March 10, 2006.  Where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issue of entitlement to an initial higher rating therefore remains in appellate status and has been characterized as set forth on the front page of this decision. 

In a November 2015 decision, the Board awarded an earlier effective date of April 8, 2004 for the grant of service connection for PTSD and remanded the issue of a higher initial rating so that the RO could assign a disability rating for the service-connected PTSD for the period from April 8, 2004, to March 9, 2006, before the claim for an initial higher rating for PTSD could be addressed by the Board.  The Board also remanded the issues of entitlement to a TDIU and DEA prior to March 10, 2006 for issuance of an SOC.  In May 2016, a statement of the case was issued and the Veteran perfected his appeal of these issues in June 2016.  

This appeal was processed using the electronic Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system. 


FINDINGS OF FACT

1.  From the date of award of service connection, April 8, 2004, the Veteran's service-connected PTSD with depression results in occupational and social impairment with deficiencies in most areas due to symptoms such as sleep impairment, anxiety, depressed mood, impaired memory, disturbances in motivation and mood, difficulty in adapting to stressful circumstances, including work or worklike setting, and inability to establish and maintain effective relationships, without more severe manifestations that more nearly approximate total occupational and social impairment.

2.  Since April 8, 2004, the date of award of service connection for PTSD, the Veteran's service-connected PTSD has rendered him unable to secure and follow a substantially gainful occupation.

3.  Since April 8, 2004, a TDIU based on PTSD has been awarded, and thus, entitlement to DEA benefits arose on that date.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 percent for PTSD with depression have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321, Part 4, including §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  Effective April 8, 2004, the criteria for a TDIU due to service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2015).

3.  Effective April 8, 2004, the criteria for eligibility for DEA benefits under 38 U.S.C.A., Chapter 35 have been met. 38 U.S.C.A. §§ 3500, 5110 (West 2014); 38 C.F.R. §§ 3.400 (o)(2), 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

With respect to the Veteran's claims herein, the Veteran has not alleged that VA has not fulfilled its duty notify or assist in the development of his claims.  Moreover, review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  In sum, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, the Board finds it may proceed to a decision.

II.  Initial Higher Rating for PTSD with Depresssion

The Veteran is seeking an initial higher rating in excess of 70 percent for his service-connected PTSD with depression.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

PTSD and depression are evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Pursuant to that General Rating Formula, a 70 percent is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behaviour; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

The Global Assessment of Functioning (GAF) Scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF Scale score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job); and a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  

The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has been released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  However, since much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.

Initially, the Board recognizes that it is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  As such, given that it appears that the Veteran's other psychiatric symptoms overlap his PTSD symptoms and would be difficult to distinguish between these symptoms, in light of Mittleider, the Board will consider all of the Veteran's psychiatric symptoms as related to his service-connected PTSD with depression.  

VA clinical records have been reviewed.  A February 2006 initial mental health evaluation showed that the Veteran reported being a bartender.  He indicated that he was a failing bar owner making about $450 monthly income.  The Veteran had limited contact with his family.  He saw his eldest daughter about 4 times a yearly and his youngest twice yearly.  He also had a couple of guys that he talked to that were also in Vietnam, but he was primarily alone.  The Veteran exhibited anxiety, ongoing depression and isolation.  A GAF of 45 was given.  

In sum, follow up records document nightmares, chronic sleep impairment, anxiety and avoidance.  However, he was adequately groomed and oriented with no thoughts or intent to harm himself or others.  Earlier records also document daily alcohol abuse.  However, records beginning in approximately 2012 showed that his major supports were AA meetings and his daughter.  

The record also includes August 2007 statements from family members and friends, which indicated that they had no relationship with the Veteran.  These letters also noted that the Veteran had changed upon his return from Vietnam and had begun drinking all the time.  One of the statements from a friend who managed bar that the Veteran owned indicated that the Veteran did not assist much with running the bar.  She also provided that in 2004, the bar made $4637.00 in profit; $7699.00 profit in 2005; and $4687.00 profit in 2006.  
  
Social Security Administration (SSA) records show that the Veteran was found to disabled as of January 2008 due to his anxiety related disorders and drug addiction.  A December 2009 assessment for SSA purposes showed that on mental status examination, the Veteran exhibited flat affect, moderate level anxiety, and extremely depressed mood with mild level hyperactive motor activity.  The Veteran was dressed appropriately and clean.  Orientation was intact for person time and place.  Speech functions were appropriate.  Speech quality was slow and emotional.  The Veteran exhibited appropriate eye contact.  His attitude was positive and attentive; and he was cooperative and frank.  The Veteran's short and long term memory were intact.  The Veteran's level of personal insight to disorder was limited.  He was unable to express his current level of distress and past personal and combat history without high level stress.  The Veteran met the DSM-IV criteria for PTSD.  Moreover, his substance abuse score revealed clinical level of substance abuse and his suicidality score revealed clinical level of suicidality.  

The Veteran was a VA examination in July 2010.  The Veteran lived alone above a bar that he owned.  The Veteran had no college experience.  He drank alcohol on a nearly daily basis and typical will drink 12 beers, a bottle of Bailey's and a fifth of vodka per day.  He had been married at age 27.  The marriage lasted four to five years and he had two children, but he did not have a relationship with the children.  His last relationship was three to four years ago.  The Veteran reported very few social contacts and essentially sat in his apartment and drank.  He did not go into his bar until after it was closed.  It had been at least five years since he had been involved in the bar.  However, this was inconsistent with a February 2006 statement where he reported being a bartender at his bar.  The examiner opined that the Veteran was most likely minimizing the amount of social contact he had.  The examiner did note that the Veteran was not currently working, but that he seemed inconsistent in his reports of how much he is working.  Again, in 2006, he reported bartending at the bar.  

On mental status examination, the Veteran was casually dressed and adequately groomed.  He mainly provided information with prompting today.  The quality of his speech was clear in articulation and easily understandable.  He was correctly oriented to person, place, time, and purpose.  Thoughts were logical and goal directed.  There were no signs of major psychopathology, such as hallucinations, delusions, or preoccupations.  The Veteran did not appear to be putting his best effort on mental status examination tasks.  He recited the days of the week backward in 17 seconds, which would be consistent with significant brain dysfunction.  He did not show any cognitive difficulties during the interview and easily recalled remote events.  He recalled 4/4 objects immediately after five trials.  Again, this would be consistent with an individual with significant brain dysfunction.  He then, inconsistently, recalled 4/4 objects after a five minute delay.  He provided a concrete interpretation for a proverb.  The Veteran was able to dress himself and complete his own hygiene.  He did housework and cooked for himself.  He was able to drive and manage his own money.  

The examiner diagnosed PTSD, depressive disorder, not otherwise specified and alcohol dependence.  A GAF of 59 was assigned.  The examiner indicated that the Veteran may not be capable of managing his own benefit funds due to his significant alcohol dependence.   However, it was difficult to assess the amount of involvement he had in the bar that he owns in terms of finances.  He most likely would be best served by having someone else manage his benefits.  However, the examiner observed that it was likely that the Veteran was more active socially and occupationally than he was reporting.  His alcohol dependence was secondary to PTSD and his psychological condition would improve with extended abstinence.  His depression was also secondary to PTSD.

In support of his claim, the Veteran submitted a May 2011 private assessment.  The Veteran identified depression as his primary symptom.  When depressed, he stayed away from people and did nothing, but sat in his apartment for days on end and drank. The course of depression may last just a couple of days or may last up to two to three weeks.  He would go out at night, which minimized running into other people.  He owned a bar, but did not go into it when open.  It was run by a lady.  His youngest daughter recently contacted the Veteran with a plan to take over operations of bar.  The Veteran also endorsed anxiety, anger and suicidal ideation.  The Veteran described active alcohol dependence.  He essentially described the same relationship with his two daughters and also reported that he had one friend whom he talked to every once in a while.  It was noted that he had not worked for many years, but that the bar covered his basic living expenses such as water and electricity, and provided him a source of alcohol.  

On mental status examination, the Veteran's grooming was well attended with no deficits in hygiene.  Despite being sad with an immobile expression, there was nothing unusual about his behavior.  He was uncomfortable with the evaluation, but social skill fell within normal range.  There was no evidence of malingering.  He exhibited a dysphoric mood and flat affect.  Speech was reality based and pertinent to evaluation.  There was no evidence of hallucinations, delusions or other psychotic symptoms.  He had reported a recent history of suicidal ideation, but was vague when asked about such thoughts.  He denied any thoughts or urges to harm others.  His speech was intact for expressive and receptive functions.  His thoughts were coherently organized and there were no indications of an underlying thought disorder.  His speech lacked spontaneity, but he was able to respond to questions in a direct and concise manner.  His verbal style was clear and direct.  There were no circumstantial or tangential tendencies.  The Veteran was oriented to person, place and time.  He understood the purpose of the evaluation.  His long-term memory was intact as evidenced by the Veteran's early recollections and his ability to provide information regarding his current circumstances and challenges.  He was also functioning within the normal range with regard to short-term memory.  He was able to repeat four words after a single presentation and later recalled three of those words after a delay of several minutes.  He was able to recall the fourth word upon presentation of a standard cue.  He also had normal fund of general knowledge.  

Based on PAI test results, the Veteran showed significant suspiciousness and hostility in his relations to others.  He was likely hypervigilant and mistrusting.  He was extremely sensitive in his interactions with others.  Thought processes were likely to be marked by confusion, distractibility and difficulty concentrating, and he may experience his thoughts as being somehow blocked or disrupted.  Active psychotic symptoms such as hallucinations or delusions did not appear to be a prominent part of the clinical picture.  The results of the PAI also suggested that the Veteran appeared to have substantial interest in making changes and he seemed motivated for treatment.  His responses to the test items indicated an acknowledgment of important problems, a perception of a need for help dealing with those problems, and a sense of responsibility in pursuing appropriate treatment.  The examiner diagnosed PTSD and gave a GAF of 43.  

The examiner reported similar isolation previously reported where the Veteran basically stayed home, unless at night.  His daily alcohol use was also reported.  The examiner concluded that the Veteran's cognitive skills appeared to be grossly intact.  There would be no expected dysfunction with regard to his ability to remember and follow simple instructions and probably no more than mild dysfunction with regard to complex instructions.  One would expect the Veteran to be able to learn new tasks, but he would likely express moderately severe impairment with regard to his judgment and his ability to relate to other people.  Moderately severe impairment was also evident in the marked constriction of interests and activities of daily living.  It is as likely as not that the Veteran's PTSD with impaired judgment and inability to relate to other people have been and continue to be the causative factors in his inability to maintain a gainful occupation and a meaningful social life.

A February 2014 clinical record showed the Veteran's life was still constricted, but he continued with AA meetings and was at least thinking about fishing salmon run or buying some property as the transfer of his bar to his daughter had finally gone thru.  

The Veteran was afforded another VA examination in March 2014.  The electronic record was reviewed.  The examiner diagnosed PTSD and persistent depression secondary to PTSD.  The examiner indicated that the symptoms of his disorders could not be differentiated.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking and/or mood.  The Veteran was not married and not in a significant relationship since last examination.  He had kids and family, but the last time he talked to his daughter was two years ago and nothing since.  The Veteran had no interest or motivation to have contact with them, which was not a change.  He had one guy who tried to come by and talk, but he does not see him much, which also was not a change.  The Veteran had been to AA meetings, but quit a month or two ago.  He mostly stayed home all the time.  Sometimes he goes for a walk late at night.  He reported that he last worked 15 years ago.  He was doing bookwork for a bar.  He did not recall working in 2006 as reported in the last examination.  His last job ended due to it being hard to be around people; he was getting into confrontations with bosses, customers and coworkers, which were happening almost daily.  They agreed mutually that he would leave work; he had some difficulty with memory and concentration at times.  He drank 4 to 5 times per week and he drank till he passed out at night.  

On mental status examination, the examiner observed depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, an inability to establish and maintain effective relationships.  The Veteran still met DSM-V criteria for PTSD.  His depression was worse now, diagnosed as persistent depression.  The Veteran was mostly isolated and was somewhat worse than at the last examination.  His nightmares were worse and drinking was worse recently.  There was more information about war on television that bothered him.  With respect to employability, the examiner observed that the Veteran would continue to have difficulty at work with confrontations with bosses, coworkers or customers, but would do better in a setting that required little contact with people.
  
Based on the evidence of record, the Board finds that the preponderance of the evidence is against a higher evaluation of 100 percent at any point since the award of service connection for PTSD.  The Veteran has been consistently alert and fully oriented; his thought processes and communications were not grossly impaired; and his speech was consistently within normal limits.  The evidence of record clearly shows that the Veteran did not have persistent delusions or hallucinations, or grossly inappropriate behavior.  Further, there is no medical or lay evidence that the Veteran is a persistent danger to hurting himself or others.  The evidence of record also shows that the Veteran is able to maintain minimal personal hygiene.  Further, although there were some reports of memory problems, there has been no finding that the Veteran's memory loss was to such an extent that he consistently did not remember names of close relatives, his own occupation, or his own name.  Importantly, the most recent VA examiner clearly found that the Veteran exhibited occupational and social impairment with deficiencies in most areas, which are the criteria for the Veteran's current 70 percent rating.  

Moreover, again, the Veteran's GAF scores assigned are indicative of serious symptoms such as suicidal ideation or obsessional rituals, which are criteria under the current 70 percent rating.  In other words, the lowest GAF score assigned by medical professionals when treating the Veteran was reflective of a 70 percent rating under the General Rating Formula.  Further, more recent GAF scores have been higher.  

In sum, the degree of PTSD with depression impairment is adequately contemplated by the current 70 percent rating.  There is simply no showing of total occupational and social impairment so as to warrant the next-higher 100 percent evaluation.  

The Board has carefully reviewed and considered the Veteran's statements, as well as the assertions put forth by his representative, regarding the severity of his PTSD with depression.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Nevertheless, the Board finds that the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether further staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected PTSD with depression; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD with depression that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.     

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, the Veteran is only service-connected for PTSD with MDD.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 70 percent for PTSD with depression.  In denying increased ratings, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III.  TDIU and DEA

The Veteran has asserted that his service-connected PTSD has rendered him unemployable from the date of award of service connection, April 8, 2004.  

In order to establish service connection for a TDIU, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of a total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where one disability is ratable at 60 percent or more, or where there are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

Under 38 C.F.R. § 4.16(a), marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 

While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2.  In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a veteran's earned annual income prior to having been awarded the 100 percent rating based on individual unemployability.  

38 C.F.R. § 3.271 governs the computation of income.  It reads in relevant part as follows:

 (a) General.  Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under § 3.272.

 (c)  Business, farm or professional income.

 	(1)  This includes gross income from a business, farm or profession as reduced by the necessary operating expenses such as cost of goods sold, or expenditures for rent, taxes, and upkeep, or costs of repairs or replacements.  The value of an increase in stock inventory of a business is not considered income. 

 	(2) Depreciation is not a deductible expense. 

 	(3) A loss sustained in operating a business, profession, farm, or from investments, may not be deducted from income derived from any other source.

38 C.F.R. § 3.271 (2016).

The Board observes that the poverty threshold limit for 2004 was $9,645.00, for 2005 was $9,973.00 and for 2006 was $10,294.00.  See M21-1, Part IV, Subpart ii, Chapter 2, Section F.  

The Veteran's PTSD has been rated 70 percent disabling since the effective date of award of service connection, April 8, 2004.  As such, he meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) as of that date.  

However, the Board must still determine whether the Veteran's service-connected PTSD has resulted in impairment so severe that it is impossible for the average person to follow a substantially gainful occupation from that date.  In this regard, the lay and medical evidence shows that the Veteran was mostly isolated from others during this period.  Moreover, the December 2009 assessment for SSA purposes found that Veteran's PTSD was severe, and the SSA, though not binding on VA, found that the Veteran was disabled from working due to his anxiety disorder.  Importantly, the May 2011 private examiner found that it is as likely as not that the Veteran's PTSD with impaired judgment and inability to relate to other people have been and continue to be the causative factors in his inability to maintain a gainful occupation and a meaningful social life.  Likewise, the March 2014 VA examiner indicated that the Veteran's PTSD caused difficulty in establish and maintaining effective work relationships as well as difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner also opined that with respect to employability, the Veteran would continue to have difficulty at work with confrontations with bosses, coworkers or customers, but would do better in a setting that required little contact with people.  

Although the medical evidence does not specifically address the severity of the Veteran's PTSD during the period in question, the evidence in total indicates that his PTSD has been stable throughout the course of the appeal and, thus, this evidence is reflective of the Veteran's functional impairment prior to March 2006.  Further, although the most recent VA examiner appeared to indicate that the Veteran would be able to work in a setting with little contact with people, in light of the Veteran's work history, experience and education level, it does not appear that the Veteran has the background for such employment.  Thus, when considering the totality of the functional impairment caused by his service-connected PTSD as described by the lay and medical evidence of record, as well as taking into consideration his work history, education and experience, and when resolving all doubt in his favor, it would seem that the Veteran would be precluded from substantially gainful employment due to his PTSD from the date of award of service connection, April 8, 2004. 

However, there has been some indication that the Veteran was employed prior to March 10, 2006.  Thus, the Board must also determine whether the Veteran was substantially and gainfully employed prior to March 10, 2006.  In this regard, the evidence shows that the Veteran lived above a bar that he owned.  The record also shows that the Veteran made less than $5000 of profits each year from 2002 to 2006 with the exception of 2004, when he made $7699.  In turn, the evidence shows that based on profits reported, the Veteran's net income in 2004, 2005 and 2006 was below the poverty threshold for one person under the age of 65.  Although at times, it was reported that he was a bartender, the majority of the evidence shows that the Veteran did not engage in full time employment at that bar from at least 2004.  Rather, the bar was run by a full-time manager on behalf of the Veteran.  The Veteran only went down to the bar after hours to avoid people and to obtain alcohol.  Based on this evidence, merely owning the bar without actively managing it is not sufficient evidence of gainful employment.  In turn, any employment at the bar appears to have been in a protected, sheltered environment.  The Board finds upon these facts that the Veteran engaged in marginal employment.  See 38 C.F.R. § 4.16 (a) ("Marginal employment may also be held to exist, on a facts found basis . . . when earned annual income exceeds the poverty threshold.").  Accordingly, the Veteran was not substantially, gainfully employed as of the date of award of service connection.  
	
In conclusion, when resolving all benefit of the doubt in the Veteran's favor, the Board must conclude that the Veteran has been unemployable due to his service-connected PTSD from the date of award of service connection and, in turn, entitlement to TDIU, effective April 8, 2004 is warranted.  38 U.S.C.A.  § 5107(b).  

For the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807 (a), 21.3021.  The Veteran's award of DEA benefits was based on his grant of entitlement to TDIU.  As the evidence shows that the Veteran was permanently and totally disabled due to his service-connected PTSD from April 8, 2004, DEA benefits are also warranted from that date.



ORDER

An initial rating in excess of 70 percent for PTSD with depression is denied. 

Effective April 8, 2004, a TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.  

Effective April 8, 2004, Dependents' Educational Assistance benefits under the provisions of 38 U.S.C.A., Chapter 35, is granted.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


